           Case 1:21-cr-00185-ER Document 18 Filed 08/23/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

                                                                                            8/23/2021
 UNITED STATES OF AMERICA,

                    v.
                                                    No. 21-cr-00185 (ER)
 FELIX SANTIAGO, III,

                                Defendant.


                       [PROPOSED] REVISED SCHEDULING ORDER

To the Clerk of this Court and all parties of record:

       WHEREAS the Defendant has filed a letter motion seeking, with the consent of the

Government, an extension to the Court’s current Scheduling Order,

       IT IS HEREBY ORDERED THAT for the reasons stated in the August 20, 2021 letter

from defense counsel, the Court hereby revises the current briefing schedule and sets the

following deadlines:

           x   September 3, 2021 – Motion to Dismiss

           x   September 24, 2021 – Government Opposition to Motion to Dismiss

           x   October 1, 2021 – Defense Reply to Government Opposition




 Dated: August
        ________,
               23 2021                                           SO ORDERED,



                                                                 HONORABLE     E EDGARDO
                                                                                 EDGARDO RAMOSR
                                                                 United States District Judge
